--------------------------------------------------------------------------------

Exhibit 10.3



EXECUTION VERSION


FOURTH AMENDMENT TO CREDIT AGREEMENT


This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
October 14, 2019, is made between GALAXY GAMING, INC., a Nevada corporation (the
“Borrower”), and ZIONS BANCORPORATION, N.A. dba NEVADA STATE BANK, a Nevada
state banking corporation (the “Lender”).
 
RECITALS
 
A.          The Lender and the Borrower entered into a Credit Agreement, dated
as of April 24, 2018, as amended by the First Amendment to Credit Agreement,
dated as of April 22, 2019, as further amended by the Waiver and Second
Amendment to Credit Agreement, dated as of May 6, 2019, and as further amended
by the Third Amendment to Credit Agreement, dated as of August 16, 2019 (as
further amended, restated, or otherwise modified, the “Credit Agreement”),
pursuant to which the Lender agreed to extend credit to the Borrower.
 
B.          The parties desire to amend certain provisions of the Credit
Agreement, subject to the terms of this Amendment.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows.
 
Section 1.            Capitalized Terms. Capitalized terms not defined shall
have the meanings assigned to them in the Credit Agreement, unless the context
shall otherwise require.
 
Section 2.            Amendments to Credit Agreement.
 
2.1         Definitions. Article I of the Credit Agreement is amended by:
 
(a)          Adding the following definitions in the appropriate alphabetical
order.
 
“Fourth Amendment”: Fourth Amendment to Credit Agreement, dated as of the Fourth
Amendment Date.
 
“Fourth Amendment Date”: October 14, 2019. “Index”: As defined in Section 2.12.


“Pre-Substitute Rate”: As defined in Section 2.12.
 
“Subordinated Debt (Triangulum)”: That certain Unsecured Promissory Note, dated
as of May 6, 2019, made by the Borrower in favor of Triangulum Partners, LLC, a
New Mexico limited liability company, in an original principal amount of
$39,096,401, which Indebtedness provides that, upon a Default or Event of
Default under this Agreement, the Borrower shall cease making all payments under
the Subordinated Debt (Triangulum).
 

--------------------------------------------------------------------------------

“Substitute Index Rate”: As defined in Section 2.12.
 
(b)          Amending and restating the following definitions as follows.


“Applicable Margin”: When the Borrower’s Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Lender pursuant to Section 5.1(c)
is (a) greater than or equal to 4.00 to 1.00, 4.00% and (b) less than 4.00 to
1.00, 3.50%.


“Commitments”: The Revolving Commitment and the Term Loan A Commitment.
 
“Senior Leverage Ratio”: As of the last day of any fiscal quarter for the 12
consecutive fiscal months ending on such date, the ratio of Total Funded Debt,
excluding the Subordinated Debt (Triangulum), to EBITDA for the four fiscal
quarters ending on such date, in each case calculated for the Borrower and its
Subsidiaries in accordance with GAAP.


“Term Loan”: A Term Loan A.


“Total Funded Debt”: At the time of any determination, without duplication, (a)
all Indebtedness for borrowed money, (b) Capitalized Lease Obligations, (c)
notes payable and draws against extensions of credit, (d) any obligations owed
for all or any part of the deferred purchase price of property or services
(excluding trade payables incurred in the ordinary course of business and
insurance premiums paid over time), (e) all Indebtedness secured by any Lien on
any property of any Loan Party even though such Loan Party has not assumed or
become liable for the payment of such Indebtedness, provided that for purposes
of this clause (e) the amount of such Indebtedness shall be limited to the
greater of (i) the amount of such Indebtedness as to which there is recourse to
the Borrower and (ii) the fair market value of the property subject to the
Liens, and (f) Contingent Obligations.
 
“Total Liabilities”: At the time of any determination, the amount, on a
consolidated basis, of all items of Indebtedness of any Loan Party referred to
that would constitute “liabilities” for balance sheet purposes in accordance
with GAAP.
 
(c)          Deleting the following definitions.


“Restructuring Period”


“Subordinated Debt (Restructuring)”


“Subordinated Debt (Take-Out)”


2

--------------------------------------------------------------------------------

“Subordination Agreement”


“Term Loan B”


“Term Loan B Borrowing Date”



“Term Loan B Commitment”


“Term Loan B Commitment Amount”



“Term Loan B Maturity Date”


2.2         Term Loan B.
 
(a)          Section 2.1(c) of the Credit Agreement is deleted in its entirety.
 
(b)         Section 2.2(c) of the Credit Agreement is deleted in its entirety.


(c)         Section 2.3 of the Credit Agreement is amended to delete the
sentence, “The Term Loan B shall be evidenced by a Term Note payable to the
order of the Lender in the principal amount equal to the Term Loan B Commitment
Amount.”
 
(d)         Section 2.4(c) of the Credit Agreement is amended to delete the
phrase, “or the Term Loan B Maturity Date, as applicable.”
 
(e)         Section 2.5(b) of the Credit Agreement is amended to delete both
instances of the phrase, “or the Term Loan B Maturity Date, as applicable.”
 
(f)          The first sentence of Section 2.11(b) of the Credit Agreement is
amended and restated to read as follows.
 
“The proceeds of the Term Loan shall be used to (a) refinance outstanding
Indebtedness of the Borrower and redeem the associated outstanding warrants, and
(b) pay transaction and closing costs associated with the Loan Documents.”
 
(g)         Section 3.3 of the Credit Agreement is deleted in its entirety.
 
(h)         Section 8.13 of the Credit Agreement is amended to delete the
phrases (i) “the later of” and (ii) “or the Term Loan B Maturity Date, as
applicable.”
 
2.3         Fees. Section 2.8 of the Credit Agreement is amended and restated in
its entirety to read as follows.
 
“Fees. The Borrower shall pay to the Lender on the Closing Date an origination
fee in an amount equal to 0.75% of the Revolving Commitment and the Term Loan A
Commitment. Such origination fee shall be fully earned when paid and
nonrefundable. Commencing with the fiscal quarter ending on June 30, 2019, and
retroactive to April 22, 2019, an unused fee in the amount of 0.25% of the
difference between the Revolving Commitment Amount and the average daily balance
of the Revolving Loan during such fiscal quarter shall be due and payable on the
last day of each fiscal quarter. The Borrower shall pay to the Lender on the
Fourth Amendment Date an amendment fee in an amount equal to $25,102.50.”
 
3

--------------------------------------------------------------------------------

2.4          LIBOR Replacement. Section 2.12 of the Credit Agreement is amended
and restated in its entirety to read as follows.
 
“Interest Rate Not Ascertainable, Etc. If Lender determines, in its sole
discretion, that the LIBOR Rate base rate (“Index”) (i) has been or imminently
will be discontinued, (ii) is no longer an industry-accepted reference rate for
loans of a similar type to the Loans and/or has been superseded by an
alternative reference rate, or (iii) is no longer representative or may not be
used pursuant to a public statement by the administrator of the Index or other
regulatory authority (e.g., the Federal Reserve), in each case with respect to
any type of loan or transaction, then Lender may select an alternative reference
rate, which may reflect adjustments to the related spread or margin
(collectively, the “Substitute Index Rate”), to be used in lieu of the LIBOR
Rate-based interest rate set forth in the Note and/or this Agreement (the
“Pre-Substitute Rate”).
 
Lender and Borrower acknowledge that the discontinuation of the Index is a
future event over which neither Lender nor Borrower has influence but which will
necessarily affect the Pre-Substitute Rate. Accordingly, Lender shall use
reasonable efforts to select a Substitute Index Rate that Lender in good faith
believes is a practical means of preserving the parties’ intent relative to the
economics of the Pre-Substitute Rate. Notwithstanding the foregoing, the parties
acknowledge that, initially and/or over time, the Substitute Index Rate will
differ from the Pre-Substitute Rate. In selecting the Substitute Index Rate,
Lender shall consider to what extent and the manner in which industry-accepted
substitutes for the Index have been established, and the parties acknowledge
that different Substitute Index Rates may be selected for different types of
loans and transactions. Borrower agrees that Lender shall not be liable in any
manner for its selection of a Substitute Index Rate, provided that Lender makes
such selection in good faith.
 
The Substitute Index Rate shall be used in lieu of the Pre-Substitute Rate, and
all references in this Agreement to the Pre-Substitute Rate shall be deemed to
refer to the Substitute Index Rate, effective as of the date specified by Lender
in a written notice given by Lender to Borrower. To the extent practicable, such
notice shall be given at least 30 days prior to the effective date. The
Substitute Index Rate shall remain in effect from the effective date set forth
in such notice until the later of the Revolving Loan Maturity Date and the Term
Loan A Maturity Date, as such may be extended, unless such an instance occurs
where the Substitute Index Rate is no longer available, in which case the
provisions of this section will again apply for purposes of replacing the
Substitute Index Rate.”
 
4

--------------------------------------------------------------------------------

2.5         Indebtedness.


(a)         Section 6.12(f) is amended and restated in its entirety to read:
“the Subordinated Debt (Triangulum);”.
 
(b)         Section 6.12(g) is amended and restated in its entirety to read:
“(Reserved); and”.
 
2.6         Senior Leverage Ratio. Section 6.16(a) of the Credit Agreement is
amended and restated in its entirety to read as follows.
 
“Commencing with the fiscal quarter ending December 31, 2019, the Borrower will
not permit the Senior Leverage Ratio to be greater than 2.00 to 1.00.”
 
2.7         Total Leverage Ratio. The table in Section 6.16(b) of the Credit
Agreement is amended and restated in its entirety to read as follows.
 
Fiscal Quarter Ending
Total Leverage Ratio
December 31, 2019 and March 31, 2020
7.25 to 1.00
June 30, 2020 and September 30, 2020
7.00 to 1.00
December 31, 2020 and March 31, 2021
6.75 to 1.00
June 30, 2021 and September 30, 2021
6.50 to 1.00
December 31, 2021 and March 31, 2022
6.25 to 1.00
June 30, 2022 and September 30, 2022
6.00 to 1.00
December 31, 2022 and thereafter
5.75 to 1.00

 
2.8         Exhibit A. Exhibit A is amended to delete the phrase “Term Loan
[A][B]” with “Term Loan A.”
 
2.9         Exhibit D. Section 3 of the “Attachment to Compliance Certificate”
following Exhibit D is amended and restated in its entirety to read as follows.
 
Senior Leverage Ratio (Section 6.16(a))
 
(a)
Total Funded Debt
 
$
   
(b)
Subordinated Debt (Triangulum)
 
$
   
(c)
(a), minus (b)
 
$
   
(d)
EBITDA
 
$
   



Ratio of (c) to (d):          to 1.00


Section 3.            Effectiveness of Amendments. This Amendment shall become
effective upon delivery by the Borrower of, and compliance by the Borrower with,
the following:
 
3.1         Documents. The Lender shall have received this Amendment executed by
a duly authorized officer of the Borrower.
 
5

--------------------------------------------------------------------------------

3.2         Fees and Expenses. The Lender shall have received all fees and other
amounts due and payable by the Borrower on or prior to the date hereof,
including the reasonable fees and expenses of counsel to the Lender payable
pursuant to Section 8.2 of the Credit Agreement.
 
3.3         Other Matters. All corporate and legal proceedings relating to the
Borrower and all instruments and agreements in connection with the transactions
contemplated by this Amendment shall be satisfactory in scope, form and
substance to the Lender and its counsel, and the Lender shall have received all
information and copies of all documents including records of corporate
proceedings, as the Lender or its counsel may reasonably have requested in
connection therewith, such documents where appropriate to be certified by proper
corporate or governmental authorities.
 
Section 4.            Representations, Warranties, Authority.
 
4.1         Reassertion of Representations and Warranties, No Default. The
Borrower hereby represents that on and as of the date hereof and after giving
effect to this Amendment all of the representations and warranties contained in
the Credit Agreement and the other Loan Documents are true, correct and complete
in all material respects as of the date hereof as though made on and as of such
date, except (i) for changes permitted by the terms of the Credit Agreement as
amended by this Amendment and (ii) to the extent such representation or warranty
relates to an earlier specified date, in which case such representation or
warranty is reaffirmed as true and correct in all material respects as to such
date and there will exist no Default or Event of Default under the Credit
Agreement as amended by this Amendment on such date which has not been cured or
waived by the Lender.
 
4.2         Authority, No Conflict, No Consent Required, Enforceability. The
Borrower represents and warrants that the Borrower has the power and legal right
and authority to enter into this Amendment and has duly authorized as
appropriate the execution and delivery of the Amendment by proper corporate
action, and neither the Amendment nor the agreements contained herein or therein
contravenes or constitutes a default under any agreement, instrument or
indenture to which the Borrower is a party or a signatory or a provision of the
Borrower’s Articles of Incorporation, Bylaws or any other agreement or
requirement of law, or results in the imposition of any lien on any of its
property under any agreement binding on or applicable to the Borrower or any of
its property except, if any, in favor of the Lender. The Borrower represents and
warrants that no consent, approval or authorization of or registration or
declaration with any Person, including but not limited to any governmental
authority, is required in connection with the execution and delivery by the
Borrower of the Amendment or other agreements and documents executed and
delivered by the Borrower in connection therewith or the performance of
obligations of the Borrower therein described, except (a) for those which the
Borrower has obtained or provided and as to which the Borrower has delivered
certified copies of documents evidencing each such action to the Lender and (b)
for those which the Borrower will make, obtain or provide upon the consummation
of this Amendment and as to which the Borrower will promptly deliver certified
copies of documents evidencing each such action to the Lender. The Borrower
represents and warrants that the Amendment constitutes the legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their terms, subject to limitations as to enforceability which
might result from bankruptcy, insolvency, moratorium and other similar laws
affecting creditors’ rights generally and subject to limitations on the
availability of equitable remedies.
 
6

--------------------------------------------------------------------------------

4.3         No Adverse Claim. The Borrower warrants, acknowledges and agrees
that no events have taken place and no circumstances exist at the date hereof
which would give the Borrower a basis to assert a defense, offset or
counterclaim to any claim of the Lender with respect to the obligations.
 
Section 5.            Affirmation of Credit Agreement, Further References,
Affirmation of Security Interest. The Lender and the Borrower each acknowledge
and affirm that the Credit Agreement, as amended hereby, is hereby ratified and
confirmed in all respects and all terms, conditions and provisions of the Credit
Agreement and the other Loan Documents, except as amended by this Amendment,
shall remain unmodified and in full force and effect. All references in any
document or instrument to the Credit Agreement are hereby amended and shall
refer to the Credit Agreement as amended hereby. The Borrower confirms to the
Lender that the Obligations are and continue to be secured by the security
interest granted by the Borrower in favor of the Lender under the Security
Agreement and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the Borrower under such document and any and all other documents and agreements
entered into with respect to the obligations under the Credit Agreement are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by the Borrower.
 
Section 6.            Merger and Integration, Superseding Effect. This
Amendment, from and after the date hereof, embodies the entire agreement and
understanding between the parties hereto and supersedes and has merged into this
Amendment all prior oral and written agreements on the same subjects by and
between the parties hereto with the effect that this Amendment shall control
with respect to the specific subjects hereof and thereof.
 
Section 7.            Severability. Whenever possible, each provision of this
Amendment and any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto shall be interpreted in such manner as
to be effective, valid and enforceable under the applicable law of any
jurisdiction, but, if any provision of this Amendment or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be held to be prohibited, invalid or unenforceable under the
applicable law, such provision shall be ineffective in such jurisdiction only to
the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such provision or the
remaining provisions of this Amendment or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.
 
Section 8.            Successors. This Amendment shall be binding upon the
Borrower, the Lender and their respective successors and assigns, and shall
inure to the benefit of the Borrower, and the Lender and their successors and
assigns.


7

--------------------------------------------------------------------------------

Section 9.            Legal Expenses. As provided in Section 8.2 of the Credit
Agreement, the Borrower agrees to reimburse the Lender upon demand for all
reasonable out-of-pocket expenses (including filing and recording costs and
fees, charges and disbursements of outside counsel to the Lender) incurred in
connection with the negotiation, preparation, enforcement and collection of this
Amendment and all other documents negotiated and prepared in connection with
this Amendment.
 
Section 10.          Headings. The headings of various sections of this
Amendment have been inserted for reference only and shall not be deemed to be a
part of this Amendment.


Section 11.          Counterparts. This Amendment may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and any party to this Amendment may
execute any such agreement by executing a counterpart of such agreement.
 
Section 12.          Governing Law. THE AMENDMENT SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEVADA, WITHOUT GIVING EFFECT TO CONFLICT OF LAW
PRINCIPLES THEREOF.
 
Section 13.          Acknowledgement and Release. IN ORDER TO INDUCE THE LENDER
TO ENTER INTO THIS AMENDMENT, THE BORROWER: (A) REPRESENTS AND WARRANTS TO THE
LENDER THAT NO EVENTS HAVE TAKEN PLACE AND NO CIRCUMSTANCES EXIST AT THE DATE
HEREOF WHICH WOULD GIVE THE BORROWER THE RIGHT TO ASSERT A DEFENSE, OFFSET OR
COUNTERCLAIM TO ANY CLAIM BY THE LENDER FOR PAYMENT OF THE OBLIGATIONS; AND (B)
HEREBY RELEASES AND FOREVER DISCHARGES THE LENDER AND ITS SUCCESSORS, ASSIGNS,
DIRECTORS, OFFICERS, AGENTS, EMPLOYEES AND PARTICIPANTS FROM ANY AND ALL
ACTIONS, CAUSES OF ACTION, SUITS, PROCEEDINGS, DEBTS, SUMS OF MONEY, COVENANTS,
CONTRACTS, CONTROVERSIES, CLAIMS AND DEMANDS, AT LAW OR IN EQUITY, WHICH THE
BORROWER EVER HAD OR NOW HAS AGAINST THE LENDER OR ANY OF ITS SUCCESSORS,
ASSIGNS, DIRECTORS, OFFICERS, AGENTS, EMPLOYEES OR PARTICIPANTS BY VIRTUE OF
THEIR RELATIONSHIP TO THE BORROWER IN CONNECTION WITH THIS AMENDMENT, THE CREDIT
AGREEMENT, THE LOAN DOCUMENTS AND TRANSACTIONS RELATED THERETO.
 
***


8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.


 
BORROWER:
 
 
 
GALAXY GAMING, INC.
 
 
 
By:
/s/ Harry Hagerty
 
Name: Harry Hagerty

 
Title: Chief Financial Officer



Fourth Amendment to Credit Agreement


--------------------------------------------------------------------------------

 
LENDER:
 
 
 
ZIONS BANCORPORATION, N.A. DBA NEVADA STATE BANK
 
 
 
By:
/s/ Jamie Gazza
 
Name: Jamie Gazza
 
Title: Senior Gaming Director



Fourth Amendment to Credit Agreement




--------------------------------------------------------------------------------